Citation Nr: 1401496	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-31 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for hypertension.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marne Marotta, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Thus, the issues have been characterized as claims to reopen. 


FINDINGS OF FACT

1.  The claim for entitlement to service connection for hypertension was initially denied in an unappealed April 2007 rating decision; the evidence received since that time does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.

1.  The claim for entitlement to service connection for migraine headaches was initially denied in an unappealed April 2007 rating decision; the evidence received since that time does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.





CONCLUSIONS OF LAW

1.  New and material evidence has not been received and the claim for entitlement to service connection for hypertension is not reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

2.  New and material evidence has not been received and the claim for entitlement to service connection for migraine headaches is not reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  More specific notice is required in claims to reopen.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  The duty to notify was satisfied via a letter sent to the Veteran in November 2009.

The duty to assist has also been satisfied.  VA has obtained the appellant's service treatment records, VA medical records and private treatment records identified by the appellant as relevant to the appeal.  The Veteran was also afforded a VA examination in connection with his migraine headaches claim in March 2012.  As the Board has determined the new and material evidence has not been presented to reopen the claim, the adequacy of the March 2012 examination is moot.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  While a VA medical opinion has not been obtained in connection with the Veteran's hypertension claim, VA has no duty to obtain a medical examination or opinion as new and material evidence has not been received to reopen the claim.  38 C.F.R. § 3.159(c)(4)(iii).

The Veteran has not identified any other relevant evidence that has not been requested or obtained.  The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claims at this time. 

II.  Claims to Reopen 

The Veteran's claims for entitlement to service connection for hypertension and migraine headaches were initially denied in an unappealed April 2007 rating decision.  The RO found that the record did not establish the presence of a link between the Veteran's hypertension or migraine headaches and active duty service.  The Veteran did not appeal the April 2007 denial of the claims and the rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103. 

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

III.  Analysis 

Evidence of record at the time of the April 2007 rating decision consisted of service treatment records, VA treatment records and statements from the Veteran.  The evidence received since the April 2007 rating decision consists of treatment records from the Muskogee VA Medical Center (VAMC) that document treatment for hypertension and private medical records that document treatment for hypertension and headaches.  These medical records, while new as they were not previously considered, are not material as they do not relate to previously unestablished facts in the claims.  The Veteran's claims for hypertension and migraine headaches were denied as there was no evidence of a link between the Veteran's claims and his service.  

Instead of providing evidence of such a nexus, private medical records dated April 2010 found that it would be "[d]ifficult to determine whether [the Veteran's] blood pressure is related to his service connection or exposures he was in the military, but definitely [the Veteran's] blood pressure control has significantly reduced his symptoms of headaches."  In addition, during a May 2012 VA headache examination, the examiner found that the Veteran's headache condition was less likely than not (less than 50 percent probability) incurred in or caused by his service.  The examiner found that the Veteran's headache condition is most likely related to his hypertension and "over working outdoors in [the] hot sun."  The examiner explained that the Veteran's medical treatment records document that the Veteran indicated that he had worked outdoors in the hot sun on several occasions when he sought treatment for his headaches.  The VA medical opinion is against the Veteran's claim and such evidence cannot be used as the basis for reopening.  See Villalobos v. Principi, 3 Vet. App. 450 (1992).  In sum, none of these records show a connection with the Veteran's service and thus do not relate to an unestablished fact. 

The Board has also considered whether any of the Veteran's lay statements may be considered new and material evidence; however, the Veteran has not provided any specific argument in support of his current claims to reopen service connection for hypertension and migraine headaches.  In private medical records dated April 2010, the Veteran reported that he worked as a diesel mechanic in the military and had a history of exposure to fumes.  The Veteran thought that his fume exposure might have caused his headaches.  However, the examiner noted that the Veteran continued to have headaches after his separation from service until his blood pressure was under control.  The examiner considered the Veteran's statements and opined that it would be difficult to determine whether the Veteran's blood pressure is related to his service or fume exposure in the military, but that controlling the Veteran's blood pressure has definitely decreased his headache symptoms.  In the March 2012 VA examination, the Veteran also reported that he was a diesel mechanic in service, that he started to have headaches while in service, and that he still gets headaches almost every morning.  The Veteran also reported that his blood pressure medication helps his headaches.  As discussed above, the VA examiner also provided a negative nexus opinion.  

While the Veteran has expressed his belief that there is a nexus between his service and his hypertension and migraine headaches, he is not competent to render such an opinion.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Significantly, determining the precise etiology of the Veteran's hypertension and migraine headaches is not a simple question, as there are multiple potential etiologies that must be considered.  In this case, the facts are complex enough that the Veteran's intuition about the cause of his hypertension and migraine headaches is not sufficient to outweigh the opinions of the Veteran's private doctor or the VA examiner, who both carefully considered the specific facts of this case and determined that the Veteran's hypertension and migraines headaches are not related to his service.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Therefore, the Veteran's lay statements cannot serve as a basis to reopen the claim.  

As the record does not contain new and material evidence of a possible link between the Veteran's hypertension or headaches and his service, reopening of the claims for service connection is denied.

ORDER

As new and material evidence has not been received, reopening the claim for entitlement to service connection for hypertension is denied. 

As new and material evidence has not been received, reopening the claim for entitlement to service connection for migraine headaches is denied. 




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


